Citation Nr: 0300479	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  95-29 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for dependent's educational assistance 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
July 1954.  He died in April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision issued by the 
Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 1999, the 
Board remanded the matter under appeal for further 
development.  The requested development is now complete 
and this appeal is again before the Board for appellate 
review.

In November 1997 correspondence, the appellant indicated 
that she did not wish to appear at a hearing, either at 
the RO or in Washington, D.C.  Accordingly, her August 
1995 request for a hearing before a member of the Board is 
withdrawn.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claim has been developed and obtained.

2.  The immediate cause of the veteran's death in April 
1993 was identified on the death certificate as 
respiratory failure due to congestive heart failure.  
Hypertension and cerebrovascular accident were other 
significant conditions contributing to, but not resulting 
in, his death.

3.  The veteran's congestive heart failure was not present 
during service, was not acquired in service, and is not 
otherwise attributable to the his service.

4.  Prior to his death, the veteran had established 
service connection for tuberculosis and residuals of a 
gunshot wound to the left thigh.

5.  The veteran's service-connected disabilities are not 
related to the cause of his death and did not contribute 
to or accelerate his death or render him materially less 
capable of resisting death.

6.  At the time of his death, the veteran did not have a 
permanent and total service-connected disability.


CONCLUSIONS OF LAW

1.  Congestive heart failure was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2002).

2.  The veteran's service-connected disabilities did not 
cause or contribute substantially or materially to the 
cause of his death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.312 (2002).

3.  The required conditions for eligibility for 
dependent's educational assistance under Chapter 35, Title 
38, United States Code have not been met.  38 C.F.R. 
§ 3.807 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

Fist, VA must notify the claimant of evidence and 
information necessary to substantiate her claims and 
inform her whether she or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was informed of the laws, regulations, and 
evidence pertinent to establishing the benefits sought on 
appeal via the August 1995 Statement of the Case (SOC) and 
the August 2002 Supplemental SOC (SSOC).  The August 2002 
SSOC and an August 2002 letter informed the appellant that 
VA would try to help her by getting such things as medical 
records, employment records, or records from other 
government agencies but that she had to give enough 
information about the records so that a request could be 
made.  She was also informed that it was ultimately her 
responsibility to make sure that the records were 
received.  The Board finds that VA's duty to notify the 
appellant of the evidence necessary to substantiate her 
claims has been satisfied.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  In the 
instant case, the veteran's service medical records, VA 
treatment records, death certificate, and Social Security 
Administration (SSA) records have been associated with the 
claims folder.  The appellant has identified no additional 
evidence.  Therefore, the Board concludes that no further 
assistance to the appellant regarding development of 
evidence is required, and would be otherwise unproductive.  
See 38 U.S.C.A. § 5103A(b)(3) (West Supp. 2002); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

II. Service Connection for Cause of Death

The appellant asserts that the death of her husband was 
related a service-connected disability, and, accordingly, 
service connection is warranted for the cause of the 
veteran's death.  

As the Board concludes that service connection is not 
warranted for the cause of the veteran's death, the Board 
will not address the question of whether the appellant is 
the veteran's "surviving spouse" for the purposes of 
receiving VA benefits.  See, e.g., 38 C.F.R. §§ 3.1, 3.52 
(2002).  The Board notes that the evidence of record does 
not contain any official record that the veteran's March 
1955 marriage to a different spouse (not the appellant) 
was terminated.  In November 1993, the appellant was 
notified that evidence had not been submitted to show the 
termination of the veteran's 1955 marriage, and that she 
had to establish herself as the veteran's surviving 
spouse.  A SSA record reflects that the veteran had 
indicated that his previous wives had all divorced him but 
that, due to his stroke, he could not remember specifics.  

The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a) 
(2002).  A contributory cause of death is inherently one 
that is not related to the principal cause of death.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312 (c)(1) (2002).

In addition, there are primary causes of death that by 
their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions.  
In such cases, there is for consideration whether there is 
a reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that 
a service-connected condition accelerated death unless 
such condition affected a vital organ and was itself of a 
progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4) (2002).

In claims involving entitlement to service connection for 
the cause of a veteran's death and in situations in which 
service connection had not been established for the fatal 
disability prior to death, an initial area of inquiry is 
whether the veteran's fatal disorder had been incurred in 
or aggravated in service; that is, whether that fatal 
disorder should have been service connected.  See 
38 C.F.R. § 3.312 (2002).  The death certificate of record 
reflects that the veteran died in April 1993 from 
respiratory failure due to congestive heart failure.  The 
death certificate additionally lists cerebrovascular 
accident and hypertension as other significant conditions 
contributing the death but no resulting in the underlying 
cause.  Therefore, the first question that needs to be 
resolved is whether congestive heart failure, the 
veteran's fatal disorder, should have been service-
connected.

Service connection is granted for a disability resulting 
from an injury suffered or disease contracted while in 
active duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  Certain chronic diseases, including congestive 
heart failure and hypertension, are considered to have 
been incurred in service even though there is no evidence 
of such disease during the period of service when the 
chronic disease manifests to a compensable degree within 
one year from separation from service.  38 U.S.C.A. 
§§ 1137, 1112 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Regulations also provide that 
service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

In the instant case, a review of the veteran's service 
medical records does not show treatment for cardiac 
problems.  In fact, both his July 1952 and July 1954 
reports of medical examination reflect that the veteran's 
heart was clinically evaluated as normal.  An October 1954 
VA medical summary reflects that his cardiovascular size 
and contour were not abnormal and his blood pressure was 
130 over 70.  An October 1954 VA Report of Medical 
Examination reflects that the veteran's heart was not 
enlarged and had no thrills or murmurs.  The examination 
report further shows that his rhythm was regular and there 
was no evidence of decompensation.  A February 1956 VA 
medical record reflects that the veteran's heart showed no 
murmurs and that peripheral arteries had normal 
pulsations.  An August 1956 VA hospital summary reflects 
that his blood pressure was 110 over 70.

Additionally, the evidence of record contains a February 
1992 disability determination record (for SSA) which 
reflects that the veteran suffered a cerebrovascular 
accident in April 1991, for which he received physical 
therapy after the acute phase.  The disability 
determination record reflects that the veteran's heart did 
not appear to be enlarged but there was some intermittent 
irregularity with auscultation, which may have been 
indicative of some atrial fibrillation, and there was a 
possibility of systolic murmur along the left sternal 
border.  His SSA records reflect that he was determined to 
be disabled, as of April 1991, due to the effects of a 
cerebrovascular disorder and hypertension.

An April 21, 1993, VA medical record reflects that the 
veteran had decreased cardiac function secondary to 
hypertension.  An April 23, 1993, VA medical record 
reflects that the veteran had cardiac decompensation.  The 
evidence of record reflects that the veteran died on April 
[redacted], 1993.

As indicated, the evidence does not show that the veteran 
suffered from cardiac problems while in service or within 
a year of his 1954 discharge from active duty.  
Accordingly, the veteran is not entitled to service 
connection for any of his cardiac problems on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2002).  
Furthermore, competent medical evidence does not suggest 
that the veteran's hypertension and subsequent cardiac 
problems, which are first reflected in the record in 1991, 
are due to his active duty in the 1950's.  As such, the 
preponderance of the evidence is against an allowance of 
service connection for hypertension or congestive heart 
failure.  See 38 C.F.R. §§ 3.102, 3.303 (2002).  
Accordingly, service connection for the cause of the 
veteran's death is not warranted.  See 38 C.F.R. § 3.312 
(2002).

The second question that must be resolved, with regard to 
the issue of entitlement to service connection for the 
cause of the veteran's death, is whether a service-
connected disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312 
(2002).  In the instant case, the veteran had established 
service connection for tuberculosis (rated as 30 percent 
disabling) and residuals of a gunshot wound to the left 
thigh (rated as 10 percent disabling).  Neither the 
appellant nor the evidence suggests that the veteran's 
service-connected residuals of a gunshot wound to the left 
thigh contributed to his death.  The question that must be 
resolved, therefore, is: did the veteran's service-
connected. tuberculosis result in or contribute to the his 
death?

The evidence of record reveals that the veteran was 
treated for tuberculosis upon his discharge from active 
duty.  A February 1958 VA clinical record reflects that 
his pulmonary tuberculosis had been inactive for over a 
year.  The February 1992 SSA disability determination 
report reflects that the veteran had been treated for 
tuberculosis in the mid-1950s and that "apparently had 
been cured of that with no recurrences up to the present 
time".  A review of the his medical records from 1991 up 
to the time of his death in April 1993 contain references 
to his history of tuberculosis but do not reflect 
treatment or recurrence of tuberculosis.

As previously indicated, an April 21, 1993, VA medical 
record reflects that the veteran had decreased cardiac 
function secondary to hypertension.  An April 23, 1993, VA 
medical record reflects that the veteran had cardiac 
decompensation.  The evidence of record reflects that the 
veteran died on April [redacted], 1993.  His death certificate 
indicates that his immediate cause of death was 
respiratory failure (that is, he stopped breathing) due to 
congestive heart failure.  The death certificate lists 
hypertension and cerebrovascular accident as other 
significant conditions contributing to death but not 
resulting in the underlying cause.

In short, the evidence reveals that the veteran's service-
connected tuberculosis was inactive for well over three 
decades before his 1993 death.  His death certificate 
clearly indicates that congestive heart failure, not 
tuberculosis, was the underlying cause of his death.  
Additionally, the evidence is completely void of any 
medical evidence which indicates, suggests, or even hints 
that his service-connected tuberculosis was related to the 
cause of his death, contributed to or accelerated his 
death, or rendered him materially less capable of 
resisting death.  Accordingly, the Board concludes that 
the evidence of record does not establish that the 
veteran's service-connected disabilities resulted in or 
contributed to his death.  See 38 C.F.R. § 3.312 (2002).

Furthermore, with specific regard to the appellant's 
contention that the veteran died as a result of a 
respiratory disease, there is no indication that she 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In fact, the death certificate indicates 
that the veteran died of respiratory failure due to 
congestive heart failure, not a respiratory disease.  
Additionally, the appellant, through her representative, 
has asserted that the veteran's service-connected 
tuberculosis contributed to his respiratory failure and 
that if he had not suffered from tuberculosis, he would 
have lived months, if not years, longer.  But again, the 
appellant, as a layman, is not qualified to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

Finally, the Board notes that the appellant's 
representative, in October 1995 correspondence, suggests 
that it would be impossible to completely rule out that 
the veteran's service-connected tuberculosis was a 
contributory factor in bringing about the veteran's death 
from respiratory arrest and, in essence, that service 
connection is therefore warranted.  Evidence must suggest 
more than a possible outcome to rise to the level of 
equipoise for a successful claim of entitlement for VA 
benefits.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  In this case, the evidence does not substantiate 
the representative's assertion that tuberculosis was a 
contributory cause of death.  As such, the 
representative's assertion that tuberculosis would not be 
able to be ruled out as a contributory cause of 
respiratory failure does not suffice to warrant the 
granting the appellant's service connection claim.

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule is not 
for application.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).


III.  DIC Claim

For the purposes of dependent's educational assistance 
under 38 U.S.C.A. Chapter 35, a child or surviving spouse 
of the veteran will have basic eligibility for benefits 
where the veteran was discharged under other then 
dishonorable conditions, and had a permanent and total 
service-connected disability in existence at the date of 
the veteran's death; or where the veteran died as a result 
of the service-connected disability.  38 C.F.R. § 3.807(a) 
(2002).  In this case, the veteran did not have a 
permanent and total service-connected disability at the 
time of his death, and, as decided above, the cause of the 
veteran's death is not service connected.  Accordingly, 
the Board finds that the appellant has not met the 
conditions for eligibility for dependent's educational 
assistance under Chapter 35, Title 38, United States Code.  
In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is so 
approximately balanced as to warrant its application.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.807 
(2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

